Waterman, P. J. The question presented by this record is one of fact. Did appellant authorize appellee to sell her property for §20,000 upon the terms offered by Clark? Appellant denies that she did this. Appellee declares that she did. While a reading of the record leaves upon our minds the impression that she, rather than he, told the truth about this matter, it is impossible for the court to say that there was in her favor such a preponderance of -evidence as will justify us in reversing the finding and judgment of the Circuit Court. It is urged that as the action is upon a special contract, there can be no recovery under the common counts, because the agent did not do all that he was bound to thereunder, viz., not only find a. purchaser, but prepare the papers for conveyance, etc., and the principal, not having availed herself of the offer, obtained no benefit from what the agent did. In regard to this, it is sufficient to say that there was no evidence that it was the understanding that appellee should prepare the papers for conveyance, etc., or that it is the custom for the agent,who makes the sale to do so. The judgment of the Circuit Court is affirmed. Jtidgment affirmed.